


109 HR 5461 IH: To authorize the Secretary of the Army to carry out water

U.S. House of Representatives
2006-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5461
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2006
			Mr. Melancon (for
			 himself, Mr. Baker,
			 Mr. McCrery,
			 Mr. Alexander,
			 Mr. Boustany,
			 Mr. Jindal, and
			 Mr. Jefferson) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Secretary of the Army to carry out water
		  resources projects and activities for the coastal area of Louisiana, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Meeting Authorization
			 Requirements for the Coast Act of 2006.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					Title I—Water Resources Projects
					Sec. 101. Project authorizations.
					Sec. 102. General provisions.
					Sec. 103. Project modifications.
					Sec. 104. Project-related provisions.
					Sec. 105. Studies.
					Title II—Louisiana Coastal Area
					Sec. 201. Definitions.
					Sec. 202. Additional Reports.
					Sec. 203. Coastal Louisiana Ecosystem Protection and
				Restoration Task Force.
					Sec. 204. Investigations.
					Sec. 205. Construction.
					Sec. 206. Non-Federal cost share.
					Sec. 207. Project justification.
					Sec. 208. Statutory construction.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of the Army.
		IWater
			 Resources Projects
			101.Project
			 authorizations
				(a)Project with
			 chief’s report
					(1)Morganza to the
			 Gulf of Mexico, LouisianaThe Secretary is authorized to carry
			 out the project for hurricane and storm damage reduction, Morganza to the Gulf
			 of Mexico, Louisiana: Reports of the Chief of Engineers, dated August 23, 2002,
			 and July 22, 2003, substantially in accordance with the plans, and subject to
			 the conditions, described in such reports, at a total cost of $788,000,000,
			 with an estimated Federal cost of $512,200,000 and an estimated non-Federal
			 cost of $275,800,000.
					(2)CreditThe
			 Secretary shall credit toward the non-Federal share of the cost of the project
			 the cost of design and construction work carried out by the non-Federal
			 interest before the date of the partnership agreement for the project if the
			 Secretary determines that the work is integral to the project.
					(b)Project
			 authorization subject to final report
					(1)Donaldsonville,
			 Louisiana, to the Gulf of MexicoThe project for flood control,
			 Donaldsonville, Louisiana, to the Gulf of Mexico, is authorized to be carried
			 out by the Secretary substantially in accordance with the plans, and subject to
			 the conditions, recommended in a final report of the Chief of Engineers if a
			 favorable report of the Chief is completed, at a total cost of $510,300,000,
			 with an estimated Federal cost of $331,700,000 and an estimated non-Federal
			 cost of $178,600,000.
					(2)Sense of
			 CongressIt is the sense of Congress that in considering possible
			 alignments for the project for flood control, Donaldsonville, Louisiana, to the
			 Gulf of Mexico, the Secretary should take in account the preference of the West
			 Jefferson Levee District for an alignment that would provide flood protection
			 for all of the communities located in the Lafitte, Barataria, and Crown Point
			 areas within Jefferson Parish.
					102.General
			 provisions
				(a)Small flood
			 damage reduction projectsSection 205 of the Flood Control Act of
			 1948 (33 U.S.C. 701s) is amended by striking $7,000,000 and
			 inserting $15,000,000.
				(b)Beneficial uses
			 of dredged materialSection 204 of the Water Resources
			 Development Act of 1992 (33 U.S.C. 2326) is amended by striking subsections (c)
			 through (g) and inserting the following:
					
						(c)In
				generalThe Secretary may carry out projects to transport and
				place sediment obtained in connection with the construction, operation, or
				maintenance of an authorized water resources project at locations selected by a
				non-Federal entity for use in the construction, repair, or rehabilitation of
				projects determined by the Secretary to be in the public interest and
				associated with flood damage reduction, hurricane and storm damage reduction,
				aquatic plant control, and environmental protection and restoration.
						(d)Cooperative
				agreementAny project undertaken pursuant to this section shall
				be initiated only after non-Federal interests have entered into an agreement
				with the Secretary in which the non-Federal interests agree to pay the
				non-Federal share of the cost of construction of the project and 100 percent of
				the cost of operation, maintenance, replacement, and rehabilitation of the
				project in accordance with section 103 of the Water Resources Development Act
				of 1986 (33 U.S.C. 2213).
						(e)Special
				ruleConstruction of a project under subsection (a) may be
				carried out at Federal expense if—
							(1)the project is for
				one or more of the purposes of protection, restoration, or creation of aquatic
				and ecologically related habitat, will be carried out at a cost which does not
				exceed $750,000 and will be located in a disadvantaged community as determined
				by the Secretary; or
							(2)the project will
				be located in a coastal community impacted by a hurricane in 2005.
							(f)Determination of
				construction costsCosts associated with construction of a
				project under this section shall be limited solely to construction costs that
				are in excess of those costs necessary to carry out the dredging for
				construction, operation, or maintenance of the authorized water resources
				project in the most cost- effective way, consistent with economic, engineering,
				and environmental criteria.
						(g)Selection of
				sediment disposal methodIn developing and carrying out a water
				resources project involving the disposal of sediment, the Secretary may select,
				with the consent of the non-Federal interest, a disposal method that is not the
				least cost option if the Secretary determines that the incremental costs of
				such disposal method are reasonable in relation to the environmental benefits,
				including the benefits to the aquatic environment to be derived from the
				creation of wetlands and control of shoreline erosion. The Federal share of
				such incremental costs shall be determined in accordance with subsections (d)
				and (f).
						(h)Nonprofit
				entitiesNotwithstanding section 221 of the Flood Control Act of
				1970 (42 U.S.C. 1962d–5b), for any project carried out under this section, a
				non-Federal interest may include a nonprofit entity, with the consent of the
				affected local government.
						(i)Authorization of
				appropriationsThere is authorized to be appropriated $30,000,000
				annually for projects under this section of which not more than $3,000,000
				annually may be used for construction of projects described in subsection (e).
				Such sums shall remain available until expended.
						(j)Regional
				sediment management planningIn consultation with appropriate
				State and Federal agencies, the Secretary may develop, at Federal expense,
				plans for regional management of sediment obtained in conjunction with the
				construction, operation, or maintenance of water resources projects, including
				potential beneficial uses of sediment for construction, repair, or
				rehabilitation of public projects for flood damage reduction, hurricane and
				storm damage reduction, aquatic plant control, and environmental protection and
				restoration.
						(k)Use of
				funds
							(1)Non-Federal
				interestThe non-Federal interest for a project described in this
				section may use, and the Secretary shall accept, funds provided under any other
				Federal or State program, to satisfy, in whole or in part, the non-Federal
				share of the cost of such project if such funds are authorized to be used to
				carry out such project.
							(2)Other Federal
				agenciesThe non-Federal share of the cost of construction of a
				project under this section may be met through contributions from a Federal
				agency made directly to the Secretary, with the consent of the affected local
				government, if such funds are authorized to be used to carry out such project.
				Before initiating a project to which this paragraph applies, the Secretary
				shall enter into an agreement with a non-Federal interest in which the
				non-Federal interest agrees to pay 100 percent of the cost of operation,
				maintenance, replacement, and rehabilitation of the
				project.
							.
				103.Project
			 modifications
				(a)New Orleans to
			 Venice, LouisianaThe project for hurricane protection, New
			 Orleans to Venice, Louisiana, authorized by section 203 of the Flood Control
			 Act of 1962 (76 Stat. 1184), is modified to authorize the Secretary to carry
			 out the work on the St. Jude to City Price, Upper Reach A back levee. The
			 Federal share of the cost of such work shall be 70 percent.
				(b)Deer Island,
			 Harrison County, MississippiThe project for ecosystem
			 restoration, Deer Island, Harrison County, Mississippi, being carried out under
			 section 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326), is
			 modified to authorize the non-Federal interest to provide any portion of the
			 non-Federal share of the cost of the project in the form of in-kind services
			 and materials.
				104.Project-related
			 provisions
				(a)Larose to Golden
			 Meadow, Louisiana
					(1)ReimbursementThe
			 Secretary shall reimburse the non-Federal interest for 65 percent of the cost
			 of any planning, design, and construction work performed by the non-Federal
			 interest between August 16, 1999, and the date of enactment of this Act in
			 converting the Golden Meadow floodgate, Louisiana, into a navigational lock if
			 the Secretary determines that the work conforms to the Leon Theriot Lock
			 Evaluation Report as approved by the Chief of Engineers.
					(2)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $16,000,000. Such sums shall remain available until
			 expended.
					(b)Non-Federal
			 levees in Terrebonne, St. Charles, Lafourche, and St. Mary parishes,
			 LouisianaThe Secretary shall carry out projects for the
			 restoration of damaged hurricane and flood control facilities, including
			 non-Federal facilities, in Terrebonne, St. Charles, Lafourche, and St. Mary
			 Parishes, Louisiana, to pre-storm levels of protection at full Federal expense
			 under the emergency authority provided by Public Law 84–99 (33 U.S.C.
			 701n).
				(c)Levees in
			 Plaquemines Parish, Louisiana
					(1)Incorporation of
			 East bank non-Federal levee
						(A)Incorporation
			 into Federal levee systemThe Secretary is authorized to
			 incorporate the non-Federal levee on the east bank of the Mississippi River in
			 Plaquemines Parish, Louisiana, into the existing Federal levee system.
						(B)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this paragraph $94,000,000. Such sums shall remain available until
			 expended.
						(2)Level of flood
			 protectionThe Secretary is authorized to undertake such measures
			 as may be necessary to provide a 100-year level of flood protection for
			 Plaquemines Parish, Louisiana.
					(d)Feasibility
			 studies for certain levee projects, LouisianaIn conducting
			 feasability studies for each of the following projects for flood control, the
			 Secretary shall include, as part of the calculation of benefits and costs, the
			 benefits of the project to the region commonly referred to as West Jefferson
			 Parish, Louisiana:
					(1)Crown Point Basin, Crown Point,
			 Louisiana.
					(2)Lower Barataria Basin, Barataria,
			 Louisiana.
					(3)Lower Highway 45 Evacuation Route, Lafitte,
			 Louisiana.
					(4)Upper Highway 45 Evacuation Route, Jean
			 Lafitte, Louisiana.
					(5)Jones Point Basin, Crown Point,
			 Louisiana.
					(6)Lower Lafitte
			 Basin, Lafitte, Louisiana.
					(e)Harrison,
			 Hancock, and Jackson Counties, MississippiIn carrying out
			 projects for the protection, restoration, and creation of aquatic and
			 ecologically related habitats located in Harrison, Hancock, and Jackson
			 Counties, Mississippi, under section 204 of the Water Resources Development Act
			 of 1992 (33 U.S.C. 2326), the Secretary shall accept any portion of the
			 non-Federal share of the cost of the project in the form of in-kind services
			 and materials.
				105.Studies
				(a)Comprehensive
			 study for Southwest LouisianaThe Secretary shall conduct a study
			 of the coast of Louisiana in Cameron, Calcasieu, Vermillion, Iberia, St.
			 Martin, and St. Mary Parishes, with particular reference to the advisability of
			 providing hurricane protection and storm damage reduction and related purposes.
			 In conducting the study, the Secretary shall assess the feasibility of
			 constructing an armored 12-foot levee along the Gulf Intracoastal
			 Waterway.
				(b)Mississippi
			 coastal area, MississippiThe Secretary shall conduct a study to
			 determine the feasibility of making improvements or modifications to existing
			 improvements in the coastal area of Mississippi in the interest of hurricane
			 and storm damage reduction, prevention of saltwater intrusion, preservation of
			 fish and wildlife, prevention of erosion, and other related water resource
			 purposes.
				IILouisiana Coastal
			 Area
			201.DefinitionsIn this title, the following definitions
			 apply:
				(1)Coastal
			 Louisiana ecosystemThe term coastal Louisiana
			 ecosystem means the coastal area of Louisiana from the Sabine River on
			 the west and the Pearl River on the east, including those parts of the Deltaic
			 Plain and the Chenier Plain included within the study area of the Plan.
				(2)GovernorThe
			 term Governor means the Governor of the State of Louisiana.
				(3)PlanThe
			 term Plan means the report of the Chief of Engineers for ecosystem
			 restoration for the Louisiana Coastal Area dated January 31, 2005.
				(4)Task
			 ForceThe term Task Force means the Coastal
			 Louisiana Ecosystem Protection and Restoration Task Force established by
			 section 203.
				202.Additional
			 reports
				(a)Mississippi
			 River-Gulf Outlet
					(1)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report recommending modifications to the Mississippi
			 River-Gulf Outlet to address navigation, salt water intrusion, channel bank
			 erosion, mitigation, and threats to life and property. The report shall contain
			 recommended strategies for closing the Mississippi River-Gulf Outlet to
			 navigation.
					(2)Dredging
			 activitiesThe Mississippi River-Gulf Outlet element of the
			 project for the Mississippi River, Baton Rouge to the Gulf of Mexico,
			 authorized by Public Law 84–455 (70 Stat. 65), is modified to direct the
			 Secretary to cease channel dredging activities.
					(b)Chenier
			 plainNot later than July 1, 2007, the Secretary shall submit to
			 Congress a report recommending near-term ecosystem restoration measures for the
			 Chenier Plain, Louisiana.
				(c)Long-Term
			 Plan
					(1)Comprehensive
			 frameworkNot later than one year after the date of enactment of
			 this section, the Secretary shall submit to Congress a recommended framework
			 for developing a long-term program that provides for the comprehensive
			 protection, conservation, and restoration of the wetlands, estuaries (including
			 Barataria-Terrebonne Estuary), barrier islands, and related land and features
			 that protect critical resources, habitat, and infrastructure in the coastal
			 Louisiana ecosystem from the impacts of coastal storms, hurricanes, erosion,
			 and subsidence.
					(2)ConsiderationIn
			 developing the recommended framework, the Secretary shall consider integrating
			 other Federal or State projects or activities within the coastal Louisiana
			 ecosystem into the long-term restoration program.
					(3)Comprehensive
			 Plan
						(A)DeadlineNot
			 later than 5 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a feasibility study recommending a comprehensive, long-term,
			 plan for the protection, conservation, and restoration of the coastal Louisiana
			 ecosystem.
						(B)IntegrationThe
			 comprehensive, long-term, plan shall include recommendations for the
			 integration of ongoing Federal and State projects, programs, and
			 activities.
						203.Coastal
			 Louisiana Ecosystem Protection and Restoration Task Force
				(a)Establishment
			 and membershipThere is established the Coastal Louisiana
			 Ecosystem Protection and Restoration Task Force, which shall consist of the
			 following members (or, in the case of the head of a Federal agency, a designee
			 at the level of Assistant Secretary or an equivalent level):
					(1)The
			 Secretary.
					(2)The Secretary of
			 the Interior.
					(3)The Secretary of
			 Commerce.
					(4)The Administrator
			 of the Environmental Protection Agency.
					(5)The Secretary of
			 Agriculture.
					(6)The Secretary of
			 Transportation.
					(7)The Secretary of
			 Energy.
					(8)The Director of
			 the Federal Emergency Management Agency.
					(9)The Commandant of
			 the Coast Guard.
					(10)The Coastal
			 Advisor to the Governor.
					(11)The Secretary of
			 the Louisiana Department of Natural Resources.
					(12)A
			 representative of the Louisiana Governor’s Advisory Commission on Coastal
			 Restoration and Conservation.
					(b)Duties of Task
			 ForceThe Task Force shall—
					(1)make
			 recommendations to the Secretary regarding policies, strategies, plans,
			 programs, projects, and activities for addressing protection, conservation, and
			 restoration of the coastal Louisiana ecosystem;
					(2)prepare financial
			 plans for each of the agencies represented on the Task Force for funds proposed
			 for the protection, conservation, and restoration of the coastal Louisiana
			 ecosystem under authorities of each agency, including—
						(A)recommendations
			 that identify funds from current agency missions and budgets; and
						(B)recommendations
			 for coordinating individual agency budget requests; and
						(3)submit to Congress
			 a biennial report that summarizes the activities of the Task Force and progress
			 towards the purposes set forth in section 202(c)(1).
					(c)Procedures and
			 adviceThe Task Force shall—
					(1)implement
			 procedures to facilitate public participation with regard to Task Force
			 activities, including—
						(A)providing advance
			 notice of meetings;
						(B)providing adequate
			 opportunity for public input and comment;
						(C)maintaining
			 appropriate records; and
						(D)making a record of
			 proceedings available for public inspection; and
						(2)establish such
			 working groups as are necessary to assist the Task Force in carrying out its
			 duties.
					(d)CompensationMembers
			 of the Task Force or any associated working group may not receive compensation
			 for their services as members of the Task Force or working group.
				(e)Travel
			 expensesTravel expenses incurred by members of the Task Force,
			 or members of an associated working group, in the performance of their service
			 on the Task Force or working group shall be paid by the agency or entity that
			 the member represents.
				(f)Application of
			 Federal Advisory Committee
			 ActThe Task Force and any working group established
			 by the Task Force shall not be considered an advisory committee under the
			 Federal Advisory Committee Act (5
			 U.S.C. App.).
				204.Investigations
				(a)In
			 generalThe Secretary shall conduct feasibility studies for
			 future authorization and large-scale studies substantially in accordance with
			 the Plan at a total cost $130,000,000.
				(b)Existing
			 federally authorized water resources projects
					(1)In
			 generalThe Secretary shall review existing federally authorized
			 water resources projects in the coastal Louisiana ecosystem in order to
			 determine their consistency with the purposes of this section and whether the
			 projects have the potential to contribute to ecosystem restoration through
			 revised operations or modified project features.
					(2)FundingThere
			 is authorized to be appropriated $10,000,000 to carry out this
			 subsection.
					205.Construction
				(a)Coastal
			 Louisiana ecosystem Program
					(1)In
			 generalThe Secretary shall carry out a coastal Louisiana
			 ecosystem program substantially in accordance with the Plan, at a total cost of
			 $50,000,000.
					(2)ObjectivesThe
			 objectives of the program shall be to—
						(A)identify
			 uncertainties about the physical, chemical, geological, biological, and
			 cultural baseline conditions in the coastal Louisiana ecosystem;
						(B)improve the State
			 of knowledge of the physical, chemical, geological, biological, and cultural
			 baseline conditions in the coastal Louisiana ecosystem; and
						(C)identify and
			 develop technologies, models, and methods that could be useful in carrying out
			 the purposes of this title.
						(3)Working
			 groupsThe Secretary may establish such working groups as are
			 necessary to assist in carrying out this subsection.
					(4)Procedures and
			 adviceIn carrying out this subsection, the Secretary is
			 authorized to enter into contracts and cooperative agreements with scientific
			 and engineering experts in the restoration of aquatic and marine ecosystems,
			 including a consortium of academic institutions in Louisiana and Mississippi
			 for coastal restoration and enhancement through science and technology.
					(b)Demonstration
			 projects
					(1)In
			 generalSubject to paragraphs (2) and (3), the Secretary may
			 carry out projects substantially in accordance with the Plan for the purpose of
			 resolving critical areas of scientific or technological uncertainty related to
			 the implementation of the comprehensive plan to be developed under section
			 202(c)(3).
					(2)Maximum
			 cost
						(A)Total
			 costThe total cost for planning, design, and construction of all
			 demonstration projects under this subsection shall not exceed
			 $100,000,000.
						(B)Individual
			 ProjectThe total cost of an individual demonstration project
			 under this subsection shall not exceed $25,000,000.
						(c)Initial
			 projectsThe Secretary is authorized to carry out the following
			 projects substantially in accordance with the Plan:
					(1)Mississippi River
			 Gulf Outlet Environmental Restoration at a total cost of $105,300,000.
					(2)Small Diversion at
			 Hope Canal at a total cost of $68,600,000.
					(3)Barataria Basin
			 Barrier Shoreline Restoration at a total cost of $242,600,000.
					(4)Small Bayou
			 Lafourche Reintroduction at a total cost of $133,500,000.
					(5)Medium Diversion
			 at Myrtle Grove with Dedicated Dredging at a total cost of $278,300,000.
					(d)Beneficial use
			 of dredged material
					(1)In
			 generalThe Secretary, substantially in accordance with the Plan,
			 shall implement in the coastal Louisiana ecosystem a program for the beneficial
			 use of material dredged from federally maintained waterways at a total cost of
			 $130,000,000.
					(2)Sediment
			 delivery system, West Pointe a la Hache, Plaquemines ParishOf the amounts appropriated pursuant to
			 paragraph (1), $30,000,000 shall be used to provide financial assistance to
			 permit the Louisiana Department of Natural Resources, in cooperation with
			 Barataria-Terrebonne National Estuary Program, the Center for Bioenvironmental
			 Research, and the Plaquemines Parish government, to—
						(A)determine the best
			 plan and design for a sediment delivery system in the region of West Pointe a
			 la Hache, Plaquemines Parish; and
						(B)construct a
			 project based on such plan and design.
						206.Non-Federal
			 cost share
				(a)CreditThe
			 Secretary shall credit toward the non-Federal share of the cost of a study
			 authorized by section 204 or a project authorized by section 205 the cost of
			 work carried out in the coastal Louisiana ecosystem by the non-Federal interest
			 before the date of the partnership agreement for the study or project, as the
			 case may be, if the Secretary determines that the work is integral to the study
			 or project, as the case may be.
				(b)Treatment of
			 credit between projectsAny credit provided under this section
			 toward the non-Federal share of the cost of a study authorized by section 204
			 or a project authorized by section 205 may be applied toward the non-Federal
			 share of the cost of any other study authorized by section 204 or any other
			 project authorized by section 205, as the case may be.
				(c)Periodic
			 monitoring
					(1)In
			 generalTo ensure that the contributions of the non-Federal
			 interest equal the non-Federal share of the cost of a study authorized by
			 section 204 or a project authorized by section 205, during each 5-year period
			 beginning after the date of commencement of the first study under section 204
			 or construction of the first project under section 205, as the case may be, the
			 Secretary shall—
						(A)monitor the
			 non-Federal provision for each study authorized by section 204 or each project
			 authorized by section 205, as the case may be, of cash, in-kind services and
			 materials, and land, easements, rights-of-way, relocations, and disposal areas;
			 and
						(B)manage, to the
			 extent practicable, the requirement of the non-Federal interest to provide for
			 each such project cash, in-kind services and materials, and land, easements,
			 rights-of-way, relocations, and disposal areas.
						(2)Other
			 monitoringThe Secretary shall conduct monitoring separately for
			 the study phase, construction phase, the preconstruction engineering and design
			 phase, and the planning phase for each project authorized on or after date of
			 enactment of this Act for all or any portion of the coastal Louisiana
			 ecosystem.
					(d)AuditsCredit
			 for land, easements, rights-of-way, relocations, and disposal areas (including
			 land value and incidental costs) provided under this section, and the cost of
			 work provided under this section, shall be subject to audit by the
			 Secretary.
				207.Project
			 justification
				(a)In
			 generalNotwithstanding section 209 of the Flood Control Act of
			 1970 (42 U.S.C. 1962–2) or any other provision of law, in carrying out any
			 project or activity authorized by or under this title or any other provision of
			 law to protect, conserve, and restore the coastal Louisiana ecosystem, the
			 Secretary may determine that—
					(1)the project or
			 activity is justified by the environmental benefits derived by the coastal
			 Louisiana ecosystem; and
					(2)no further
			 economic justification for the project or activity is required if the Secretary
			 determines that the project or activity is cost effective.
					(b)Limitation on
			 applicabilitySubsection (a) shall not apply to any separable
			 element intended to produce benefits that are predominantly unrelated to the
			 protection, conservation, and restoration of the coastal Louisiana
			 ecosystem.
				208.Statutory
			 construction
				(a)Existing
			 authorityExcept as otherwise provided in this title, nothing in
			 this title affects any authority in effect on the date of enactment of this
			 Act, or any requirement relating to the participation in protection,
			 conservation, and restoration projects and activities in the coastal Louisiana
			 ecosystem, including projects and activities referred to in subsection (a)
			 of—
					(1)the Department of
			 the Army;
					(2)the Department of
			 the Interior;
					(3)the Department of
			 Commerce;
					(4)the Environmental
			 Protection Agency;
					(5)the Department of
			 Agriculture;
					(6)the Department of
			 Transportation;
					(7)the Department of
			 Energy;
					(8)the Federal
			 Emergency Management Agency;
					(9)the Coast Guard;
			 and
					(10)the State of
			 Louisiana.
					(b)New
			 authorityNothing in this title confers any new regulatory
			 authority on any Federal or non-Federal entity that carries out any project or
			 activity authorized by or under this title.
				
